Citation Nr: 0610998	
Decision Date: 04/17/06    Archive Date: 04/26/06

DOCKET NO.  00-24 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for hepatitis C


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The veteran served on active duty from July 1975 to September 
1976.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO).  The RO denied service connection for hepatitis C.

In May 2002, the veteran testified at a video conference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
claims file.

The Board remanded the claim in August 2003 and again in 
April 2005 for additional development and adjudicative 
action.  When the case came back to the Board, it denied the 
claim in an October 2005 decision.  The veteran's 
representative filed a motion to have the decision vacated 
due to favorable evidence that was not addressed by the Board 
in the decision, which was relevant to the appeal.  The 
motion was granted, and in a decision issued on this same 
day, the Board has vacated the October 2005 Board decision, 
which denied entitlement to service connection for hepatitis 
C, and will consider the claim on a de novo basis.  


FINDING OF FACT

The evidence of record does not support a finding that 
hepatitis C was incurred in service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION
I.  Duty to Notify & Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and that (4) VA will request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  

A service-connection claim that provides for disability-
compensation benefits consists of the following five 
elements: (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, Nos. 01-
1917 & 02-1506 (U.S. Vet. App. March 3, 2006).  The VCAA 
requires notice to a claimant of how a VA service connection 
claim may be substantiated as to all five elements of such a 
claim, including degree of disability and effective date of 
disability.

The Board finds that the VCAA notice requirements have been 
satisfied by the April 2005 letter.  VA informed the veteran 
that in order to substantiate a claim for service connection, 
the evidence needed to show he had a current disability shown 
by medical evidence, a disease or injury in service, and 
evidence of a nexus between the post service disability and 
the disease or injury in service, which was usually provided 
by medical evidence.  Additionally, it appears that the 
veteran is aware of the type of evidence necessary to 
substantiate his claim in that he has alleged that he 
received a blood transfusion in service, which he believes 
caused his hepatitis C virus.  Such statement, if true, would 
substantiate his claim for service connection.  

As to informing the veteran of which information and evidence 
he was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf, in the April 2005 
letter, VA informed him it had a duty to obtain any records 
held by any federal agency.  It also informed him that on his 
behalf, VA would make reasonable efforts to obtain records 
that were not held by a federal agency, such as records from 
private doctors and hospitals.  The RO told the veteran that 
he could obtain private records himself and submit them to 
VA.  Finally, he was told to submit any evidence in his 
possession that pertained to the claim.  In this regard, the 
veteran's representative asserted that the veteran was not 
informed that he could submit any evidence in his possession 
that pertained to the claim.  However, at the May 2002 video 
conference hearing, the undersigned stated to the veteran, 
"If there is anything you think of by way of evidence that 
you think may be helpful to your claim, []just get it to [the 
representative], I mean as soon as you can think of it."  
Further, and more importantly, on page 1 of the April 2005 
letter, it states the following:  "If there is any other 
evidence or information that you think will support your 
claim, please let us know.  If you have any evidence in your 
possession that pertains to your claim, please send it to 
us."  (Emphasis in original.)  The veteran received this 
letter, as he responded to it in a June 2005 VA Form 21-4138, 
Statement in Support of Claim, and made reference to receipt 
of the letter.  He also stated that the April 2005 letter did 
not indicate what evidence he needed to submit, although he 
noted he did not have any additional evidence to supply to 
VA.  He also stated that the VA medical center in Houston, 
Texas, had all of his medical records.  Thus, there is no 
doubt that the veteran was informed that he should submit any 
evidence in his possession that pertained to the claim.

In Pelegrini II, the Court held, in part, that a VCAA notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision was issued 
prior to VCAA enactment.  The Court acknowledged in Pelegrini 
II that where, as here, section 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice; rather, the veteran had 
the right to a content-complying notice and proper subsequent 
VA process.  Pelegrini II, 18 Vet. App. 120.  

Any defect with respect to the timing of the VCAA notice 
requirements was harmless error.  The content of the April 
2005 letter provided to the veteran fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify and assist.  He was 
provided an opportunity at that time to submit additional 
evidence.  He stated he had no additional evidence to submit.  
Additionally, he was provided with a supplemental statement 
of the case in August 2005, which provided him an additional 
60 days to submit additional evidence or argument.  The 
veteran submitted no additional evidence.  Thus, the Board 
finds that the actions taken by VA have essentially cured the 
error in the timing of the notice.  Further, it finds that 
the purpose behind the notice requirement has been satisfied 
because the veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim.  For these reasons, it is not prejudicial to the 
veteran for the Board to proceed with the appeal.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claim 
for service connection, but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating or effective date for hepatitis C if the claim should 
be granted.  See Dingess/Hartman, supra.  Even though the 
notice was inadequate on these two elements, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the veteran's claim 
for service connection.  As a result, any questions as to the 
appropriate disability rating or effective date to be 
assigned are moot. 

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
VA has obtained VA treatment records dated from 1975 to the 
present.  Additionally, VA obtained the medical records 
relied upon in granting the veteran Social Security 
Administration benefits.  Further, VA provided the veteran 
with an examination in connection with his claim for service 
connection.  VA, however, did not obtain a medical opinion.  
The Board finds that VA was not under an obligation to obtain 
a medical opinion.  Specifically, under the law, an 
examination or opinion is necessary to make a decision on the 
claim when the record (1) contains competent evidence that 
the claimant has a current disability or persistent or 
recurrent symptoms of the disability; (2) contains evidence 
which indicates that the disability or symptoms may be 
associated with the claimant's active duty; and (3) does not 
contain sufficient medical evidence for VA to make a 
decision.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2005).  First, the statute nor the regulation 
state that VA must obtain both an examination and an opinion; 
rather, they state an examination "or" an opinion.  VA has 
provided the veteran with an examination.

Regardless, the evidence does not indicate that the 
disability may be associated with the veteran's active 
service.  See Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 
2003) (VA was not required to provide the veteran with a 
medical examination absent a showing by veteran of a causal 
connection between the disability and service).  While the 
veteran has a current diagnosis of hepatitis C, the evidence 
does not support a finding of a causal connection between the 
current disability and service, which will be further 
discussed below.  The RO informed him that he would need 
medical evidence of a relationship between the current 
disability and service, and the veteran has not provided such 
evidence.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the veteran with the 
development of evidence is required, nor has the delayed 
notice of the VCAA resulted in any prejudice to the veteran.  
38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  



II.  Service Connection

At the May 2002 hearing before the undersigned, the veteran 
provided sworn testimony that he sustained a gunshot wound 
during a live fire training that was done to simulate combat.  
He stated he was crawling through the barbed wire and live 
fire rounds were being shot over his head and his leg was 
shot.  The veteran stated he went back to the barracks and 
continued to do his job until his leg started to swell, at 
which time he was hospitalized.  He stated that they cut his 
leg open and drained "everything out" and then propped up 
the leg and put a sack of "blood or whatever" on it and 
drained the bag into his leg because he had lost so much 
blood.  He believes that he developed hepatitis C as a result 
of that "transfusion."  

Service medical records show that the veteran sustained a 
"puncture wound" in September 1975 while at basic training.  
The following month, he was seen with purulent discharge 
coming from the wound and it was incised and drained.  He did 
well until November 1975, when he noted the onset of 
swelling.  The swelling persisted, and the veteran was 
subsequently admitted to the hospital in February 1976 for 
evaluation and further treatment of the "suspected area of 
osteomyelitis."  The hospitalization summary report 
indicates that the veteran's leg was immobilized in a "long 
leg splint," and he was given Oxacillin intravenously for 
five days.  He was switched to oral Oxacillin thereafter.  
The swelling in his leg continued to decrease and he was 
eventually discharged from the hospital almost two weeks 
later.  The veteran is service connected for chronic 
osteomyelitis.

At an April 1991 RO hearing, the veteran stated he incurred 
the in-service injury when he walked into a crate while in 
the supply room.  He stated he did not think anything of it 
at the time, but that his left leg began to hurt and swell.  
He stated he was subsequently hospitalized, where they cut an 
incision in his leg and positioned it so that it would drain 
because it was infected.  The veteran's representative noted 
that there had been notations in the records that the veteran 
sustained a gunshot wound in service and asked the veteran 
about the notations.  The veteran stated he was surprised to 
see the notations in his records because he did not sustain a 
gunshot wound in service and reiterated that he sustained a 
puncture wound from a crate.

Of record are VA medical records dated from 1976 to 2004.  
The veteran was hospitalized in February 1990 due to the 
service-connected left leg.  There, the examiner stated the 
veteran had sustained a gunshot wound to the left lower leg.  
The veteran admitted to a history of intravenous drug use 
until 1987.  A July 1993 VA outpatient treatment report shows 
that the veteran admitted to past intravenous drug use with 
the last time being "several months ago."  A February 1998 
VA outpatient treatment report shows the veteran reported he 
had been a heroin user from 1975 to 1987 and had stopped 
using drugs at that time.  A March 2000 VA outpatient 
treatment report shows that the examiner noted the veteran 
had multiple tattoos that he had gotten in high school and in 
the county jail.  The veteran denied ever having a blood 
transfusion.  He reported he had known about his hepatitis C 
status since approximately 1996. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002).  Service connection may be 
granted for any disease diagnosed after service when all the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).

Therefore, in order to prevail on an issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b) (West 
2002).

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the grant of service connection for hepatitis C.  
Specifically, it finds that the evidence does not support a 
finding that the current hepatitis C is attributable to 
service.  

Initially, the Board finds that the veteran is not a credible 
historian.  For example, how he was injured in service has 
changed between sustaining a puncture wound from a crate to 
sustaining a gunshot wound during basic training.  The 
veteran addressed this issue at his April 1991, wherein he 
provided sworn testimony that he did not sustain a gunshot 
wound and was surprised that such was being reported in his 
medical records.  He described the circumstances that he 
sustained the puncture wound, which was that he must have 
walked into a crate, which punctured his leg.  However, at 
the May 2002 hearing before the undersigned, the veteran 
created a story that he had received a gunshot wound during a 
combat training exercise while crawling under barbed wire.  
Additionally, the veteran denied having received a blood 
transfusion in March 2000, but subsequently alleged that he 
received a blood transfusion in service, which is how he 
believes he was infected with hepatitis C.  He has described 
the blood transfusion as the medical personnel putting a bag 
of blood on his leg and letting it drain into the leg.  

The gunshot wound story and the description of the blood 
transfusion in service are just not credible and do not 
coincide with the contemporaneous service medical records, 
which do not support that either incident occurred.  They 
show the veteran sustained a puncture wound in 1975 and that 
he received antibiotics intravenously and then orally.  There 
was no mention of either blood loss or any blood transfusion 
in either the hospitalization report or any of the other 
service medical records.  Credibility is an adjudicative and 
not a medical determination.  The Board has "the authority 
to discount the weight and probity of evidence in the light 
of its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Brown, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).  For the above reasons, the lay 
statements that the veteran has alleged regarding how he 
injured himself in service and having received a blood 
transfusion thereafter are not accepted as true.  

This leads to a discussion of a September 2004 medical 
opinion from a VA physician.  The VA physician stated he had 
seen the veteran intermittently for several years for 
evaluation of his hepatitis C virus infection.  He then 
stated: 

[The veteran] asked me to write [VA] a 
letter regarding causation of his 
hepatitis C virus infection.  It is 
difficult to pinpoint with any accuracy 
when he became infected with hepatitis C; 
however, it is likely that he acquired 
the infection from a blood transfusion, 
sharing o[f] needles or possibly sexual 
relations with an infected person.  
Apparently[, the veteran] did receive a 
blood transfusion in the mid 1970s after 
suffering a traumatic injury to his leg.  
This could potentially have been the 
source of his infection. . . . 

The Board finds that the VA physician's opinion is, at best, 
equivocal.  For example, he initially states that it is 
"difficult to pinpoint" when the veteran became infected 
with the hepatitis C virus.  He then lists three risk factors 
associated with the hepatitis C virus, all of which apply to 
the veteran, and states that the veteran "apparently" 
received a blood transfusion, which "could potentially" 
have been the source of the infection.  This medical opinion 
is discounted for two reasons.  First, the statements made by 
the VA physician are too speculative to provide a nexus 
between the hepatitis C virus infection and the veteran's 
service.  See Obert v. Brown, 5 Vet. App. 30 (1993) (Court 
found that statement made by a private physician that the 
veteran may have been showing symptoms of multiple sclerosis 
for many years prior to the diagnosis was "too 
speculative"); see also Beausoleil v. Brown, 8 Vet. App. 459 
(1996) (holding that a general and inconclusive statement 
about the possibility of a link was not sufficient); Stegman 
v. Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure).  

Second, the opinion is based upon history reported by the 
veteran, which is unsupported by the service medical records, 
and which the Board has determined is not credible.  Again, 
there is no showing in the service medical records that the 
veteran received a blood transfusion.  That is the only risk 
factor that the examiner stated "could potentially" have 
caused the hepatitis infection.  As a result of the medical 
opinion being based upon history reported by the veteran and 
being unsupported by any clinical evidence as a predicate for 
the opinion, this medical opinion is of essentially no 
probative value.  Black v. Brown, 5 Vet. App. 177 (1993) 
(Board is not bound to accept medical opinions based on 
history supplied by veteran, where history is unsupported or 
based on inaccurate factual premises); see also Swann v. 
Brown, 5 Vet. App. 229 (1993) (generally observing that a 
medical opinion premised upon an unsubstantiated account is 
of no probative value, and does not serve to verify the 
occurrences described); Reonal v. Brown, 5 Vet. App. 458 
(1993) (Board is not bound to accept a physician's opinion 
when it is based exclusively upon the recitations of a 
claimant); Guimond v. Brown, 6 Vet. App. 69 (1993).

While the veteran has attributed the current hepatitis C 
virus infection to service, he does not have the necessary 
medical training or knowledge to render a probative opinion 
as to the etiology of any medical condition.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for hepatitis C, and the benefit-of-the-
doubt rule is not for application.  See Gilbert, 1 Vet. 
App. at 55; 38 U.S.C.A. § 5107(b) (West 2002).

ORDER

Service connection for hepatitis C is denied.



________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


